DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Objections/Rejections
The amendments to claims 49-56, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendments to the claims remove the recitations deemed to constitute new matter in the previous office action.  Thus, the rejection is withdrawn.

The following modification to the rejections of record are necessitated by the amendments to the claims:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-20, 27, 32, 49, 53, and 57-59, as amended, previously presented, or newly added is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Smith (US 2005/0196859 pub date:9/8/2005).
Regarding amended claim 17, Smith discloses a culture (composition) comprising embryonic stem cells and a MEK inhibitor in the culture medium, as well as being cultured under feeder free conditions (p. 9, claim 46; [0074]).  

The claim recites that the iPS cell is comprised in “a population of dedifferentiated mammalian cells comprising at least one genetically unmodified induced pluripotent stem (iPS) cell and at least one non-iPS cell”.  The term “dedifferentiated cells” imparts the structural and functional limitations of any pluripotent, multipotent, unipotent stem or progenitor cell being present in the population.  “Dedifferentiated” also implies that the means by which the cell population was derived, meaning that the cells used to be in a some state of differentiation and were subjected to some method that reprogrammed that cells to another state of differentiated that were less differentiated.  However, the claim is drawn to a product not a method, so disclosure of a pluripotent, multipotent or unipotent stem or progenitor cells of any kind would meet this limitation because the cells of such a disclosure are structurally and functionally indistinguishable from “dedifferentiated cells”.  The claim further specifies that the dedifferentiated cell population comprises at least one genetically unmodified iPS cell and at least one non-iPS cell”.  Regarding the at least one genetically unmodified iPS cell, these limitations have been disclosed by Smith as previously discussed above.  Regarding the limitations of at least one non-iPS cell, Smith discloses that the present invention is based upon the discovery of a class of compounds (i.e. inhibit propagation or survival of cells other than ES cells, ie selectively acting on differentiated cells ([0011]). Thus Smith expressly discloses that the population of ES cells of their invention also have non-ES/iPS cells as claimed.  The claim newly recites in (b) a medium comprising one agent that stabilizes the pluripotent stat of the iPS cell wherein the agent is a MAPK/ERK kinase (MEK) inhibitor.  The term “comprising” is open transitional claim language which allows the medium include elements not recited in the claim.  “One agent that stabilizes that pluripotent state of the iPS cell” implies that the medium comprises this one particular agent.  However, it does not state that “only” the one agent is present in the medium.  As such, the combination of the “comprising” and the “one agent” can reasonably be interpreted as a minimum requirement for the medium, medium minimally comprising “one agent” that stabilizes pluripotency or more.  Thus Smith continues to discloses the limitations of the claimed medium of (b).  Thus, Smith expressly discloses a composition that is structurally and functionally indistinguishable from amended claim 17.
Regarding claim 18, Smith discloses all the structural limitations of the composition of the iPSC and the MEK inhibitor as described above.  Smith further discloses that the use of the MEK inhibitor inhibits receptor-mediated pathways which when normally activated lead to propagation of differentiated cells but which is not needed for propagation of ES cells.  As a result, selective proliferation of ES cells is obtained ([0017]).  Thus Smith further discloses increased homogeneity in comparison to iPS cell that are not contacted with the MEK inhibitor as claimed because Smith 

Regarding claim 19, Smith discloses the limitations of the iPSC and the MEK inhibitor as discussed above. Smith further discloses selective ES cell proliferation (i.e. growth).  Thus, Smith expressly discloses the limitations of claim 19.  
Regarding claim 20, Smith discloses all of the structural limitations of the composition a discussed above (i.e.- an IPSC population and a medium comprising a MEK inhibitor).  Smith discloses that MEK inhibitor selectively promotes ES cell proliferation and removes the MEK signaling pathways that promote differentiation (i.e. inhibitor non-ES cells).  Therefore, Smith expressly disclose the limitations of claim 20.
Regarding claim 27, the medium disclosed by Smith inherently comprises water, which is a pharmaceutically acceptable carrier.  Thus Smith discloses the limitations of claim 27.
Regarding claim 32, Smith expressly discloses the kit of claim 32 as discussed above.
Regarding new claim 49, it is drawn to a composition comprising iPS cells, wherein the iPS cells are genetically unmodified.  Smith expressly discloses ES cells that are structural and functional indistinguishable from the claimed iPS cells.  Thus as discussed above, Smith discloses the cells as claimed.  The further recites that the composition comprises an agent that inhibits differentiation of the iPSC population, wherein the agent consists essentially of a MAPK/ERK kinase (MEK inhibitor).  Thus the claim requires that the composition further have the structural limitations of a medium 
Regarding claim 53, the limitations of this claim describe functional properties of the structural limitations of the claimed composition of claim 49.  Since Smith expressly disclose the all the structural limitations the claim, inherently the claimed property is also disclosed because a functional property of a composition cannot be separated from its structural properties.
Regarding new claim 57, Smith discloses the medium promotes growth of the iPS cell population as discussed above.
Regarding new claim 58, Smith discloses the medium inhibits growth of the non-pluripotent cells as discussed above.
Regarding claim 59, Smith discloses a pharmaceutical carrier as discussed above.
In conclusion, the prior art of Smith anticipates the claims because it expressly or inherently discloses all of the limitations of the claims.

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that the amended claims recite “one agent” comprised in the medium that stabilizes the pluripotent state of the iPS cell, and this one agent is a MEK inhibitor.  Applicant submits that these amendments make clear that, in this particular embodiment as claimed, the medium includes only one Amgen Inc. v Amneal Pharms. LLC for support.
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not giving the medium as recited in (b) its broadest reasonable interpretation and is reading limitations into the claims that are not required.  As discussed in the rejection, the medium of (b) is recited as “comprises one agent that stabilizes the pluripotent state”.  As Applicant acknowledges, the “comprising” language allows other elements to be present in the medium that are not recited.  The recitation of “one agent” can be interpreted as only that one agent is present in the medium that is stabilizing pluripotency.  However, the claims do not recite “only”.  As such, the claims are not limited to “only one agent”.  The broadest reasonable interpretation also includes a medium that minimally requires the one agent but also can include other pluripotency stabilizing agents because “one agent” does not inherently exclude other similar functioning agents.  As such, Applicant is too narrowly interpreting the limitations of “comprising one agent” in their response.  As discussed above, Smith provides a medium that meets the minimal requirement of comprising one agent that stabilizes pluripotency and that agent is a MEK inhibitor.  As such, Smith continues to disclose the amended claims.

	In response, Applicant’s argument is not found persuasive because Applicant is not giving the claims their broadest reasonable interpretation and Applicant argument does not negate that Smith teaches that MEK inhibitors have a supportive role in stabilizing pluripotency in Smith.  In paragraph [0041] Smith discloses, “treatment of ES cells with inhibitory concentrations of the MEK inhibitor PD098059 did not block but rather appeared to slightly enhance self-renewal of ES cells. Notably, however, in the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 51, and 60, as previously presented or newly added, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2005/0196859 .
Smith teaches claim 21, 51, and 60 as discussed above.  Smith teaches the use of a MEK inhibitor, more particularly PD098059 ([0111]).  Smith does not teach that the MEK inhibitor is the species PD0325901. However, at the time the invention was made, PD0325901 was an established MEK inhibitor equivalent taught in the prior art and commercially available for use as demonstrated by Brown (p. 671 abstract to end of 672).  	Therefore, it would have been obvious to an artisan of ordinary skill at the time of invention was made to simply substitute the MEK inhibitor, taught in the composition of Smith, with MEK inhibitor equivalent, PD0325901, taught by Brown to predictably arrive at the composition of claim 21, 51, and 60.  An artisan would have a reasonable expectation of successfully making the claims composition with PD0325901 because Brown teaches it is commercially available for use to the public and means of making said composition and substituting the inhibitor for an equivalent is well established and common practice in the art.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; 
In the present situation, rationale B is applicable. The claimed method was known in the art at the time of filing as indicated by Smith in view of Brown. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Applicant submits that the arguments presented above distinguishing the claimed invention apply equally and are incorporated here.  Applicant submits that Brown fails to cure the deficiencies of Smith since Brown is merely relied upon for establishing that PD0325901 is known and a commercially available MEK inhibitor.  Thus Smith in view 
In response, the above argument regarding Smith were not found persuasive in demonstrating that Smith does not teach the claimed invention.  Applicant further does not dispute how Brown supplements the teachings of the Smith and only continues to dispute the primary reference of Smith.  Since Smith continues to teach the limitations of the claims and no arguments disputing how Brown supplements the teachings of Smith, Applicant’s arguments are respectfully not persuasive and the rejection of record is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-40, 42-44, and 54-56, as amended, previously presented, or newly added, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2005/0196859 pub date:9/8/2005)  in further view of Amit (US 9,040,297 Pat Date:5/26/2015; effective filing date:8/2/2006; of record).
Regarding claims 38, 39, 40, and 42-44, Smith teaches the kit as described above.  Smith does not teach that the composition further comprises a molecules tether (claims 38, 42, 44, 54, 56), more particularly Matrigel, ECM, or an analog thereof, 
It is noted claims 40, 44, and 54 specify functional properties of efficiency.  The art does not teaches these limitations.  However, the claims as amended do not require any type of reprogramming to occur because the cells are already reprogrammed.  As such, in this instance the functional language is not imparting any further limitations to the claimed composition.  As such, by teaching the structural limitations these claims are rendered obvious.
As such it would have been obvious to an artisan of ordinary skill at the time the invention was made to specifically use a Matrigel, ECM, fibronectin coated plate (i.e.- a molecular tether) as a feeder free system, as taught by Amit, in the composition or kit comprising culture of induced PS cell and MEK inhibitor, as taught by Smith to predictably arrive at the limitations of claims 38, 39, 40, 42-44, and 54-56.  An artisan would have a reasonable expectation of success because Amit teaches that pluripotent stem cells can be successfully growth on these feeder-free system.  Further the artisan would have been motivated to use these types of feeder-free systems because they would remove the obstacles to large scale pluripotent stem cells culture imparted by feeder layers, as taught by Amit.  Thus, Smith in view of Amit renders instant claims 38, 39, 40, 42-44, and 54-56 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Smith in view of Amit. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Applicant submits that the arguments presented above distinguishing the claimed invention apply equally and are incorporated here.  Applicant submits that Amit fails to cure the deficiencies of Smith since Amit is merely relied upon for establishing that Matrigel or fibronectin in feeder-free culture systems.  Thus Smith in view of Amit does not teach or suggest all of the elements of the claimed compositions and kit.
In response, the above argument regarding Smith were not found persuasive in demonstrating that Smith does not teach the claimed invention.  Applicant further does not dispute that Amit supplements the teachings of the Smith and only continues to dispute the primary reference of Smith.  Since Smith continues to teach the limitations of the claims and no arguments disputing how Amit supplements the teachings of Smith, Applicant’s arguments are respectfully not persuasive and the rejection of record is maintained.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632